Citation Nr: 0310964	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left elbow injury 
with secondary degenerative joint disease.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to March 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that service connection for a left 
elbow disability could not be granted.  The Board first 
considered and denied the veteran's appeal in December 2001.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court) and in May 2002, the 
Court granted a joint motion for remand, vacating the Board's 
December 2001 decision and remanding the matter to the Board 
for further development and consideration.

Pursuant to the Court's order, the Board undertook additional 
development under the development authority granted in 67 
Fed. Reg. 3099 (Jan. 23, 2002) and codified at 38 C.F.R. 
Section 19.9.  Although portions of 38 C.F.R. Section 19.9 
were recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the Board finds 
that the newly obtained evidence is sufficient upon which to 
grant the veteran's claim and, as such, he will not be 
prejudiced by the Board's issuance of a fully favorable 
decision.


FINDINGS OF FACT

1.  VA made all efforts to obtain relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records cannot be located 
and are presumed missing.

3.  It is at least as likely as not that the veteran's 
current left elbow disability, including degenerative joint 
disease, is the result of an inservice injury.


CONCLUSION OF LAW

Post-trauma left elbow with degenerative joint disease was 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

The Board has carefully considered the provisions of the VCAA 
and the valid implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify a claimant and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was specifically informed of the 
requirements of the VCAA in the Board's prior decision dated 
in December 2001; he received notice of the evidence needed 
to substantiate his claim in the statement of the case issued 
by the RO in January 2000.  The Board finds that the 
information provided to the veteran satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that he was 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by making 
numerous attempts to obtain pertinent medical evidence and 
providing the veteran with a VA examination in which the 
examiner was specifically requested to render an opinion as 
to whether any current disability was possibly a product of 
active service.  It appears that all known and available 
medical records relevant to the issue on appeal have been 
obtained and are associated with the claims file.  
Furthermore, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before the Board in September 
2001, and has actively participated in the development of his 
claim on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The record reveals that the veteran's service medical records 
cannot be located notwithstanding numerous attempts on the 
part of VA to obtain such records.  The veteran does not have 
a copy of his service medical records for submission.  As 
such, the veteran's service medical records are presumed to 
be missing.  Because these records are irreplaceable records 
which are maintained by the government, VA has a heightened 
duty to assist the veteran as well as a heightened obligation 
to consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Hayre v. West,  188 
F.3d 1327 (Fed. Cir. 1999); Hurd v. West, 13 Vet. App. 449 
(2000).  Accordingly, the Board has considered all record 
evidence in the light most favorable to the veteran's claim 
in making this decision.

The only medical record associated with the veteran's claims 
folder prior to a recent VA examination is dated in February 
1990.  At that time, the veteran underwent a general 
examination for employment.  A minimal decrease of range of 
motion was noted in the left elbow, but an actual diagnosis 
of chronic impairment was not made nor was an opinion as to 
the etiology of the limited motion rendered.

The veteran testified before the Board in September 2001 that 
he injured his left elbow in an automobile accident during 
service.  Although he was scheduled to have surgery on the 
left elbow during service, surgical intervention was not 
performed until several years after discharge from service.  
The veteran testified that he underwent surgery at the VA 
hospital in Cleveland, Ohio, in 1971, to remove the loose 
bone in the left elbow joint.  He stated that he did not 
participate in any regular treatment for left elbow pain 
and/or limitation, but instead used over-the-counter 
medications for pain.

Attempts were made to obtain treatment records from the VA 
hospital in Cleveland to no avail.  The Board was notified in 
February 2003 by the Chief of the Patient Care Administrative 
Service at Louis Stokes Cleveland VA Medical Center that they 
were unable to locate any treatment records dated in 1970 or 
1971 for the veteran.

In April 2003, the veteran underwent VA examination and 
related his history of injury during service and surgery 
subsequent thereto.  After a complete examination and review 
of x-rays, the examiner found that the veteran had a definite 
reduction in the range of motion in his left elbow as well as 
evidence of degenerative joint disease in the left elbow.  
The examiner opined that the veteran's limited range of 
motion was consistent with trauma and that scars found on the 
left elbow were consistent with surgery.  Although the 
examiner stated that it was impossible to state whether the 
trauma and surgery were definitely results of an injury that 
occurred over thirty-five years prior to examination, it was 
at least as likely as not that the left elbow disability was 
a result of an injury that required surgery from that time 
period.  The examiner then diagnosed post-trauma left elbow 
with the development of degenerative joint disease, spurs, 
and cysts, with scars.

Given the evidence as outlined above, the Board finds that 
the medical evidence is in relative equipoise and, as such, 
all reasonable doubt must be resolved in favor of the 
veteran.  It is noted that the opinion of record as to 
etiology is not expressed with absolute clarity, but given 
the absence of service medical records, this appears to be 
the best possible evidence available to assist in deciding 
the veteran's claim.  Accordingly, the Board finds that, 
based on the medical opinion of record, it is at least as 
likely as not that the veteran's current left elbow 
disability is a result of an inservice injury.  Therefore, 
service connection for a left elbow disability is granted.


ORDER

Service connection for post-trauma left elbow with 
degenerative joint disease is granted subject to the laws and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

